UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:1-15637 WINLAND ELECTRONICS, INC. (Exact name of registrant in its charter) Minnesota 41-0992135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1950 Excel Drive, Mankato Minnesota (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(507) 625-7231 Securities registered pursuant to Section 12(b) of the Exchange Act: Title of Each Class Name of Exchange Common Stock, $.01 par value NYSE Amex Preferred Stock Purchase Rights NYSE Amex Securities registered pursuant to Section 12(g) of the Exchange Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act). Large accelerated filero Accelerated filero Non-accelerated filero Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the Common Stock held by non-affiliates as of June 30, 2010 was $2,506,150 based on the closing sale price of the Issuer’s Common Stock on such date. There were 3,699,230 shares of Common Stock, $.01 par value, outstanding as of March 30, 2011. DOCUMENTS INCORPORATED BY REFERENCE PURSUANT TO RULE 12b-23: Portions of the Company’s Proxy Statement for its 2010 Annual Meeting are incorporated by reference into Part III. TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS. ITEM 1A. RISK FACTORS. ITEM 1B. UNRESOLVED STAFF COMMENTS. ITEM 2. DESCRIPTION OF PROPERTY. ITEM 3. LEGAL PROCEEDINGS. EXECUTIVE OFFICERS OF THE COMPANY PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. ITEM 6. SELECTED FINANCIAL DATA. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. ITEM 9A. CONTROLS AND PROCEDURES. ITEM 9B. OTHER INFORMATION. PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT. ITEM 11. EXECUTIVE COMPENSATION. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES SIGNATURES EXHIBIT INDEX Consent of Baker Tilly Virchow Krause, LLP Certification of Chief Financial Officer and Senior Vice President Pursuant to Section 302 Certification of Chief Financial Officer and Senior Vice President Pursuant to Section 906 PART I ITEM 1.DESCRIPTION OF BUSINESS General Winland Electronics, Inc. (“Winland”, “Company”, “we” or “our”) was incorporated as a Minnesota corporation in October 1972.We were a designer and manufacturer of custom electronic controls and assemblies primarily for original equipment manufacturer (“OEM”) customers, providing services from early concept studies through complete product realization (Electronic Manufacturing Services (EMS) business) until January 1, 2011, when we sold our EMS business unit to an unrelated third party, Nortech Systems, Incorporated (Nortech) (see Note 8). As a result, we classified our EMS business as a discontinued operation for 2010 and 2009. All references contained herein relate to our continuing operations of our proprietary business unless identified as discontinued operations. Through distribution to dealers and integrators, Winland provides a line of proprietary environmental monitoring products to the security industry. In most cases, these products are manufactured to protect against loss of assets due to damage from water, excess humidity, extremes of temperature and loss of power. These Winland branded and trademarked products accounted for 100% of the Company’s revenue in 2010 and 2009. Proprietary Products Sales and Distribution Winland markets and sells its line of proprietary environmental monitoring products primarily through an established network of distributors, dealers, security installers and integrators.Winland employs three experienced full-time sales professionals, including a Director of Product Development, an Eastern Regional Sales Manager and a Western Regional Sales Manager. In addition, the Company has engaged six independent manufacturers’ sales representative organizations who are responsible for territory-based commissioned sales. This distribution network is primarily located in the United States. Competition Competition among the security industry has increased in the last several years as additional companies have introduced competing products. Significant competitive factors in the market for security products include product effectiveness and features, price, reliability and company reputation. Winland believes that it competes favorably with respect to product effectiveness, features, price and reliability. However, given its size and relatively small presence in this market, many of Winland’s competitors have an advantage by being larger, better-known and better-financed. Source of Goods Available for Sale Winland contracts with a single third party contract manufacturer to produce goods held for sale to the Company’s customers.These assemblies are manufactured to design specifications furnished by Winland.Alternative sources are available should the Company’s existing source be unable to perform. Significant Customers Approximately 51% of the Company’s Proprietary Products sales in both 2010 and 2009 were to one of the world’s largest security products distributors.Winland derived less than 1% of its revenues from sales outside the United States for the years ended December 31, 2010 and 2009. Patents, Trademarks and Licenses Winland holds federal trademark registrations for marks used in its business as follows:WATERBUG, TEMP ALERT, ENVIRONMENTAL SECURITY and ENVIROALERT. Personnel At December 31, 2010, Winland had seven full time employees.During 2010 and 2009, Winland also used temporary labor services.Winland is not subject to a collective bargaining agreement and considers its relations with its employees to be good. Table of Contents Page 3 ITEM 1A.RISK FACTORS Based on current and known information, Winland believes that the following identifies the most significant risk factors that could affect its business. However, the risks and uncertainties Winland faces are not limited to those discussed below. There could be other unknown or unpredictable economic, business, competitive or regulatory factors, including factors that Winland currently believes to be immaterial, that could in fact have material adverse effects on Winland’s financial position, liquidity, and results of operations. Past financial performance may not be a reliable indicator of future performance and historical trends should not be used to anticipate results or trends in future periods. You should consider the following risk factors, in addition to other information presented or incorporated by reference into this Annual Report on Form 10-K in evaluating Winland’s business and your investment in Winland. Winland is dependent on a small number of customers and such customer’s response to the current uncertain economic conditions. Winland’s Proprietary Products sales are dependent on a small number of security products distributors with the top five distributors together representing 67% of total Company sales in 2010 and 2009.Winland does not obtain firm, long-term purchase commitments from its customers.Customers may also cancel their orders, change quantities, or delay delivery for a number of reasons. Cancellations, reductions, or delays by a significant customer or by a group of customers may harm Winland’s results of operations by reducing the volumes of products sold. Winland outsources the manufacturing of its line of Proprietary Products. Winland has an agreement with an outside contract manufacturing firm to manufacture its proprietary products.Per the agreement, Winland issues purchase orders with definitive quantities, deliveries and price.Winland cannot guarantee the ability of the manufacturer to timely deliver against the purchase orders which may cause Winland to experience delays in meeting its customer’s delivery requirements.If experienced, these delays may impact sales volumes and increase costs. Winland’s operating results may vary significantly from period to period. Winland experiences fluctuations in its operating results. Some of the principal factors that contribute to these fluctuations are Winland’s effectiveness in managing inventory levels; changes in the cost and availability of finished goods purchased from its manufacturer; and changes in demand for Winland’s products including EMS inventory.Results of operations in any period, therefore, should not be considered indicative of the results to be expected for any future period. Winland’s operating results, financial condition and cash flows may be adversely impacted by the affect the current global economic uncertainty has on its customers. The current economic uncertainty has severely impacted banks and other lenders, limiting the ability of many businesses to the access of credit markets.Winland’s customers may choose to delay or postpone purchases of products from Winland until the economy and their businesses strengthen and this may affect its operating results, financial condition and delay and lengthen sales cycles.A continued uncertainty in the global economy could have a material adverse affect on Winland’s results of operations and financial condition. The current capital and credit market conditions may adversely affect Winland’s access to capital, cost of capital and business operations. The general economic and capital market conditions in the United States and the world have adversely affected businesses access to capital as well as an increased cost of such capital.If the current economic conditions in the United States and the world remain uncertain, Winland’s cost of debt and equity capital and the access to capital markets could be adversely affected.Winland currently has access to $2,500,000, pursuant to its Factoring, Security and Service Agreement (the “Agreement”) with TCI Business Capital (TCI).Although the Agreement doesn’t expire until December 31, 2012, TCI mayterminate this Agreement for any reason whatsoever upon thirty (30) days prior written notice to Winland or immediately at any time, with or without notice if the Company is in default under any provision of this Agreement.If TCI elects to terminate the agreement, there can be no assurance that the terms of new agreements will not be on terms that are more burdensome and/or costly to Winland. Table of Contents Page 4 Winland is currently in default of financial covenants related to its mortgage note payable. At December 31, 2010, Winland was in default of certain financial covenants related to its mortgage note payable. As such, the bank has the right to demand payment on the long-term debt. If the Company is unable to cure the violation or negotiate additional changes, and the bank calls the debt, the Company's cash available for operations will be reduced. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations. Winland requires effective internal control over financial reporting in order to provide reasonable assurance with respect to its financial reports and to effectively prevent fraud. Internal control over financial reporting may not prevent or detect misstatements because of its inherent limitations, including the circumvention or overriding of controls, or fraud. Therefore, even effective internal controls can provide only reasonable assurances with respect to the preparation and fair presentation of financial statements. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.DESCRIPTION OF PROPERTY Winland owns an office and manufacturing facility located in Mankato, Minnesota.The 58,000 square foot building consists of 32,500 square feet of manufacturing space, 10,000 square feet of warehouse space and 15,500 square feet of office space.Management carries insurance on its property and believes it is adequately covered.The office and manufacturing facility has a net book value of $2,201,000 including land and is subject to a mortgage with an aggregate debt of $448,000 as of December 31, 2010. On January 1, 2011, Winland entered into a commercial building lease (the “Lease”) with Nortech Systems, Inc. (“Nortech”) to lease the entire office and manufacturing facility.The term of the Lease ends January 1, 2017 with obligation to pay rent of $5.25 per square foot commencing on January 1, 2012.In addition, Winland signed a sub-lease agreement with Nortech to lease 1,000 square feet of office space commencing January 1, 2011 and ending December 31, 2011 at the same rate per square foot. ITEM 3.LEGAL PROCEEDINGS None. EXECUTIVE OFFICERS OF THE COMPANY The name and age of the Company’s executive officer and position held are listed below. Name Age Position Brian D. Lawrence 40 Chief Financial Officer and Senior Vice President Brian D. Lawrence was appointed Chief Financial Officer and Senior Vice President on March 28, 2011.Mr. Lawrence joined Winland Electronics in August2004 as its Senior Cost Accountant and has served as Controller since April2005. From May2002 to August2004, Mr. Lawrence served as Oracle Systems Implementation Manager for Midwest Electric Products, a division of General Electric Co. Mr. Lawrence held various accounting positions, including field financial representative, plant accountant, finance specialist and finance manager from June1993 to May 2002. Table of Contents Page 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Winland’s Common Stock is listed on the NYSE Amex under the symbol WEX.The following table sets forth the high and the low market closes, as reported by NYSE Amex during 2010 and 2009. Fiscal Year Ended December 31, 2010 Low High First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Fiscal Year Ended December 31, 2009 Low High First Quarter $ $ Second Quarter Third Quarter Fourth Quarter On March 25, 2011, the fair market value of Winland’s Common Stock was $0.82 based on the closing sale price quoted by NYSE Amex on that date.As of December 31, 2010, Winland had approximately 380 registered shareholders of record. Winland has never paid cash dividends on its Common Stock.The Board of Directors presently intends to retain any earnings for use in its business and does not anticipate paying cash dividends on Common Stock in the foreseeable future. ITEM 6:SELECTED FINANCIAL DATA None. ITEM 7:MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION EXECUTIVE SUMMARY We were a designer and manufacturer of custom electronic controls and assemblies primarily for original equipment manufacturer (“OEM”) customers, providing services from early concept studies through complete product realization (Electronic Manufacturing Services (EMS) business) until January 1, 2011, when we sold our EMS business unit to an unrelated third party, Nortech Systems, Incorporated (see Note 8). As a result, we classified our EMS business as a discontinued operation for 2010 and 2009. In 2010, we completed our objective for complete domestic coverage and support of the distribution channel by engaging another regional domestic manufacturer’s representative firm for our proprietary business. This manufacturer’s representative firm, in conjunction with the five firms added in 2009 and our team of our eastern and western salesmen, continued to increase market awareness of solutions our Proprietary Products offer in monitoring critical environments. With complete distribution channel coverage, our sales showed a modest increase of four percent over 2009 and were consistent with sales levels experienced in 2008.We continue to see increasing demand and awareness from the food safety, medical, pharmaceutical and commercial markets Winland serves.While our expectations were to have had more growth from our established product line, we are pleased to have returned to sales levels consistent with sales recognized pre-economic downturn. RESULTS OF OPERATIONS – 2010 vs. 2009 The Company reported a net loss of $3,532,000 or $0.96 per basic and diluted share for the year ended December 31, 2010 compared to the $1,531,000 net loss or $0.42 per basic and diluted share for the same period in 2009. Table of Contents Page 6 Net Sales Proprietary Products net sales for the year ended December 31, 2010 were $3,317,000 up $126,000 or 4% compared to the same period in 2009 primarily driven by 5% increase in sales to Winland’s largest distributor. Operating Loss The Company reported an operating loss of $1,931,000 and $1,800,000 for the years ended December 31, 2010 and 2009, respectively.Gross margin percentage of 35.6% in 2010 was down from the 41.6% reported for 2009.Increased manufacturing costs were incurred due to under utilization of manufacturing fixed costs during 2010 contributed to the decreased margin percentages. General and Administrative expenses were $2,143,000 for the year ended December 31, 2010, an increase of $79,000 compared to the same time period a year ago.The increase was primarily due to increased salaries expenses of $162,000 relating to severance packages for the Company’s CEO and CFO in the amount of $358,000 offset by other reduced salaries expenses of $196,000 from headcount reductions (See Note 12. Subsequent Events).In addition, the Company incurred increased professional fees of $56,000 primarily related to engaging financial management consultants throughout the year.General and Administrative expenses for 2011 will significantly decrease due to reductions in employees, reduced professional, consulting, audit and legal fees necessary for continuing operations. Sales and marketing expenses were $970,000 for the year ended December 31, 2010, a decrease of $94,000 compared to the same time period a year ago.The decrease was due to reduced salaries expenses of $79,000 and reduced advertising expenses of $49,000.These cost savings were partially offset by increased commissions of $99,000 paid to manufacturer’s representative agencies. Interest Expense and Other, Net Interest expense and other consists primarily of interest expense and miscellaneous income.Interest expense for 2010 was $175,000 compared to $49,000 during the same period a year ago.This significant increase relates to the increased outstanding balances on the Company’s lines of credit during the year and the increased cost of financing with PrinSource. Income Tax Winland records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.For the years ended December 31, 2010 and 2009, Winland recorded tax valuation allowances of $1,216,000 and $106,000, respectively, against its deferred tax assets.The tax effect of the Company’s valuation allowance for deferred tax assets is included in the annual effective tax rate.As of December 31, 2010 and 2009, the Company calculated its estimated annualized effective tax benefit rate at 4% and 26%, respectively.The Company recognized an income tax benefit of $89,000 (net of the valuation allowance and an adjustment to unrecognized tax benefits of $190,000) based on its $2,098,000 pre-tax loss for year ended 2010 compared to an income tax benefit of $481,000 (net of the valuation allowance and an adjustment to unrecognized tax benefits of $129,000) based on its $1,859,000 pre-tax loss for year ended 2009. Loss from discontinued operations On January 1, 2011, the Company sold its EMS business to Nortech.Winland incurred a loss from discontinued operations, net of tax, of $1,523,000 for the year ended December 31, 2010 compared to a loss of $153,000 for the same period a year ago.Net sales from discontinued operations were $14,653,000 and $19,356,000 for years ended December 31, 2010 and 2009, respectively.The Company’s top three EMS customers’ sales were down $5,055,000 in 2010 compared to 2009.Due to this significant decrease in sales volume, the Company experienced under utilization of fixed overhead expenses and incurred a gross loss of $530,000 in 2010 compared to gross profit of $928,000 in 2009.Operating expenses for 2010 were $840,000 compared to $1,031,000 for 2009.The reduction in operating expenses is primarily related to reduced salaries and related expenses of $236,000, reduced professional fees of $19,000 and reduction in bad debt expense of $11,000 partially offset by transaction costs related to the sale of EMS assets of $122,000.Interest expense in 2010 for equipment under lease for discontinued operations was $37,000 down $13,000 from 2009.The Company also experienced $116,000 loss on the disposal of equipment in 2010 with no loss on asset disposals in 2009.The Company anticipates the sale of the EMS business on January 1, 2011, net of transaction costs, will result in a gain of approximately $50,000. Table of Contents Page 7 LIQUIDITY AND CAPITAL RESOURCES Operating activities used cash of $173,000 and $30,000 for the years ended December 31, 2010 and 2009, respectively.For 2010, the net loss of $3,532,000 was partially offset by increased accounts payable balances of $1,021,000 for increased raw material inventory levels held for discontinued operations, non-cash depreciation expense of $775,000, collection of 2009 loss carry-back from the IRS and settlement of uncertain tax positions of $746,000, collection of $550,000 accounts receivable balances in excess of sales as a result of the improvement in days sales outstanding of 4 days and non-cash loss on disposal of equipment of $173,000.For 2009, the $1,531,000 net loss, payments to vendors of $1,325,000 of the accounts payable balance in excess of receipts and non-cash adjustment to refundable income taxes of $428,000 were partially offset by collection of $1,000,000 of accounts receivable balances in excess of sales, depreciation expense of $816,000 and sales of $1,298,000 of inventory in excess of production for customer order requirements. Cash used in investing activities was used to acquire capital equipment of $80,000 and $264,000 for 2010 and 2009, respectively.Cash of $380,000 and $392,000 for 2010 and 2009, respectively, was used to pay down long-term debt.Cash of $882,000 and $367,000 was provided by borrowings on the Company’s revolving line-of-credit for 2010 and 2009, respectively.Cash provided from the exercise of stock options and issuance of common stock was $7,000 and $10,000 for 2010 and 2009, respectively. The current ratio was 1.3 to 1 at December 31, 2010 and 3.1 to 1 at December 31, 2009.Working capital equaled $1.3 million on December 31, 2010, compared to $4.9 million on December 31, 2009.The Company had $1,249,000 outstandingon its accounts receivable agreement with PrinSource Capital Companies, LLC as of December 31, 2010. On August 18, 2010, Winland and PrinSource Capital Companies, LLC ("PrinSource") entered into an Accounts Receivable Agreement (the "Agreement"). The Agreement allowed PrinSource to purchase from Winland certain eligibleaccounts receivable based on PrinSource's sole and absolute discretion. Upon approval and acceptance by PrinSource, PrinSource agreed to pay Winland seventy-five percent (75%) of the eligible account (the "Part Payment") prior to such receivable actually being paid to Winland. Upon the payment of such receivable to Winland, PrinSource will pay to Winland one hundred percent (100%) of such eligible account, reduced by a per diem fee equal to 1/18th (one eighteenth of one percent) per day from the time that the Part Payment was made by PrinSource to Winland anda one-time processing fee equal to 1/4% (twenty-five hundredths of one percent). Winland agreed to generate a minimum of fees monthly ("Monthly Minimum") equal to $2,500 forper diem and processing fees.Winland retains the ultimate responsibility for collection of the receivable, and thus has accounted for the Agreement as a secured borrowing transaction.This agreement was paid off and cancelled January 3, 2011.The Agreement replaced the revolving line-of-credit Winland had with Marshall & Ilsley Bank.The $367,000 outstanding balance as of December 31, 2009 was paid in full and the revolving line-of-credit closed. Effective January 3, 2011, Winland and TCI Business Capital, Inc. (“TCI”), entered into a Factoring, Security and Service Agreement (the “Agreement”).The Agreement allows TCI to purchase from the Company certain eligible accounts receivable based on TCI’s sole and absolute discretion and expires December 31, 2012.The Company and TCI may elect to terminate the agreement at any time prior to its expiration in accordance with conditions set forth in the agreement.TCI will pay the Company ninety percent (90%) of the eligible account prior to the receivable actually being paid to the Company and one hundred percent (100%) of the eligible account once payment has been made to the Company.The Company will pay a factoring fee to TCI in the amount of two percent (2%) and pay interest on inventory and fixed asset advances in the amount of twelve percent (12%) above the prime rate of interest.The Company agrees to generate a minimum monthly sales volume of at least Two Hundred Fifty Thousand Dollars ($250,000) for a period of twenty-four (24) months. The Company’s future liquidity needs will depend on many factors, including the timing and amount of its revenues and its investment decisions, which may affect the Company’s ability to generate additional cash. In addition, the Companywas inviolation of certain financial covenants as of December 31, 2010,and, as such, the bank has theability to demand repayment of the mortgage note payable.If cash generated from operations and financing activities, through the use of the Company’s factoring, security and service agreement is insufficient to satisfy working capital requirements during the next twelve months, the Company will seek additional funding through bank borrowings or other means.There can be no assurance that the Company will be able to secure such additional funding on acceptable terms or at all. Table of Contents Page 8 Upon the sale of our EMS business on January 1, 2011, the following material events have impacted or will impact cash and cash equivalents for 2011.The Company collected cash of $1,042,389 from Nortech in January 2011 and expects to collect $250,000 each on July 1, 2011 and October 1, 2011 related to the sale of the net assets of our EMS business segment, excluding inventories, net (see Note 8).Winland received purchase orders from Nortech through February 28, 2011 for approximately $1.7 million related to the minimum inventory consumption obligation as well as other inventory purchases and have received cash of $1.7 million under the purchase orders through March 25, 2011.The asset purchase agreement contains a minimum inventory commitment of $2.2 million to be purchased by Nortech over the period of two years of which $0.5 million remains to be purchased as of March 25, 2011.Through March 25, 2011 we paid all of the closing costs related to the sale of the EMS business of approximately $395,000.Due to our net payments of $1,249,000 on our revolving line-of-credit through March 25, 2011, we do not have any balance outstanding on our revolving-line-of-credit. Based on these events and our proprietary operations, our cash balance at March 25, 2011 is approximately $800,000.In addition, we are in discussions with the bank that has the mortgage on our building and we may be required to pay off our mortgage in 2011, due to violation of certain financial covenants. The Company continues its process of evaluating on-going operations, growth initiatives and strategic alternatives, in light of the current economic conditions. The Company’s management believes that its cash balance, availability of funds under the factoring, security and service agreement with TCI, and anticipated cash flows from operations will be adequate to fund its cash requirements for working capital, investing and financing activities during the next year.Current conditions in the capital markets are uncertain; however, management believes the Company will have adequate access to capital markets to fund such cash requirements. Liquidity Impacts of Uncertain Tax Positions As discussed in Note6 of the Financial Statements, Winland has liabilities associated with unrecognized tax benefits and related interest.It is expected that significant changes in the gross balance of unrecognized tax benefits may occur within the next year. The Company expects the amount of such changes to be a reduction of $68,000. The Company expects that any changes would not have a significant impact on its effective tax rate and believes that the ultimate settlement of its obligations will not materially affect its liquidity. CRITICAL ACCOUNTING ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and related disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Winland cannot assure you that actual results will not differ from those estimates. Winland believes the following are the most critical judgments and estimates used in the preparation of its financial statements. Revenue Recognition: Revenue is recognized from the sale of products and out of warranty repairs when the product is delivered to a common carrier for shipment and title transfers. Shipping and handling charges billed to customers are included in net sales, and shipping and handling costs incurred by the Company are included in cost of sales. For all sales, Winland has a binding purchase order from the customer.Winland does not generally accept returns but does provide a limited warranty as outlined below under Allowance for Rework and Warranty Costs.Sales and use taxes are reported on a net basis, excluding them from sales and cost of sales. Inventory Valuation:Inventories are stated at the lower of cost or market and include materials, labor, and overhead costs. Cost is determined using the first-in, first-out method (FIFO). The majority of the inventory is purchased based upon contractual forecasts and customer purchase orders. Even though contractual arrangements may be in place, we are still required to assess the utilization of inventory. In assessing the ultimate realization of inventories, judgments as to future demand requirements are made and compared to the current or committed inventory levels and contractual inventory holding requirements. Reserve requirements generally increase as projected demand requirements decrease due to market conditions, technological and product life cycle changes as well as longer than previously expected usage periods. It is possible that significant charges to record inventory at the lower of cost or market may occur in the future based on the recent sale of the EMS Business as noted in Note 8.Management’s estimated reserve for slow moving and obsolete inventories was $34,000 and $32,000 as of December 31, 2010 and 2009, respectively. Table of Contents Page 9 Long-lived assets: Net long-lived assets amounted to $2.3million at December 31, 2010.Considerable management judgment is necessary in estimating future cash flows and other factors affecting the valuation of long-lived assets including the operating and macroeconomic factors that may affect them. The Company uses historical financial information, internal plans and projections and industry information in making such estimates.While the Company currently believes the expected cash flows from these long-lived assets exceeds the carrying amount, materially different assumptions regarding future performance and discount rates could result in future impairment losses. In particular, if the Company no longer believes it will achieve its long-term projected sales or operating expenses, the Company may conclude in connection with any future impairment tests that the estimated fair value of our long-lived assets are less than the book value and recognize an impairment charge. Such impairment would adversely affect earnings.No impairment losses were recognized in 2010 or 2009. Allowance for Doubtful Accounts:The Company generally requires no collateral from its customer with respect to trade accounts receivable.Invoices are generally due 30days after presentation. Accounts receivable over 30days are considered past due. Winland evaluates its allowance for uncollectible accounts on a quarterly basis and reviews any significant customers with delinquent balances to determine future collectability. Winland bases its determinations on legal issues, past history, current financial and credit agency reports, and experience. Winland reserves for accounts deemed to be uncollectible in the quarter in which the determination is made.Management believes these values are estimates and may differ from actual results.Winland believes that, based on past history and credit policies, the net accounts receivable are of good quality.Bad debt expense for the year ended December 31, 2010 was $15,000 offset by collection of $39,000 for a previously written off bad debt.Bad debt expense for the year ended December 31, 2009 was $51,000 offset by collection of $60,000 for a previously written off bad debt.The Company writes off accounts receivable when they are deemed uncollectible and record recoveries of trade receivables previously written off when collected.The Allowance for Doubtful Accounts was $10,000 and $20,000 at December 31, 2010 and 2009, respectively. Allowance for Rework and Warranty Costs:Winland provides a limited warranty for its Proprietary Products for a period of one year, which requires Winland to repair or replace defective product at no cost to the customer or refund the purchase price.Reserves are established based on historical experience and analysis for specific known and potential warranty issues.The reserve reflecting historical experience and potential warranty issues is determined based on experience factors including rate of return by item, average weeks outstanding from production to return, average cost of repair and relation of repair cost to original sales price.Any specific known warranty issues are considered individually.These are analyzed to determine the probability and the amount of financial exposure, and a specific reserve is established.The allowance for rework and warranty costs was $11,200 and $7,500 as of December 31, 2010 and 2009, respectively.The product warranty liability reflects management’s best estimate of probable liability under Winland’s product warranties and may differ from actual results. Income Taxes:Income taxes are accounted for under the asset and liability method.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Winland records a tax valuation allowance when it is more likely than not that it will not be able to recover the value of its deferred tax assets.As of December 31, 2010 and 2009, Winland recorded tax valuation allowances of $1,593,000 and $377,000, respectively, against its deferred tax assets.The tax effect of the Company’s valuation allowance for deferred tax assets is included in the annual effective tax rate.As of December 31, 2010 and 2009, the Company calculated its estimated annualized effective tax benefit rate at 4% and 26%, respectively.The Company recognized an income tax benefit of $89,000 (net of the valuation allowance and an adjustment to unrecognized tax benefits of $190,000) based on its $2,098,000 pre-tax loss for year ended 2010 compared to an income tax benefit of $481,000 (net of the valuation allowance and an adjustment to unrecognized tax benefits of $129,000) based on its $1,859,000 pre-tax loss for year ended 2009. In addition, Winland reevaluates the technical merits of its tax positions and recognize an uncertain tax benefit, or derecognize a previously recorded tax benefit, when (i) there is a completion of a tax audit, (ii) there is a change in applicable tax law including a tax case or legislative guidance, or (iii) there is an expiration of the statute of limitations. Significant judgment is required in accounting for tax reserves. Although Winland believes that it has adequately provided for liabilities resulting from tax assessments by taxing authorities, positions taken by these tax authorities could have a material impact on Winland’s effective tax rate in future periods. Table of Contents Page 10 Subsequent events.The Company evaluates events occurring after the date of the financial statements for events requiring recording or disclosure in the financial statements. CAUTIONARY STATEMENTS Certain statements contained in this Annual Report on Form 10-K and other written and oral statements made from time to time by Winland do not relate strictly to historical or current facts. As such, they are considered “forward-looking statements” that provide current expectations or forecasts of future events. Such statements can be identified by the use of terminology such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “could,” “possible,” “plan,” “project,” “should,” “will,” “forecast” and similar words or expressions. Winland’s forward- looking statements generally relate to its purchase order levels, growth strategies, financial results, product development, sales efforts and sufficiency of capital. One must carefully consider forward-looking statements and understand that such statements involve a variety of risks and uncertainties, known and unknown, and may be affected by inaccurate assumptions, including, among others, those discussed below. Consequently, no forward-looking statement can be guaranteed, and actual results may vary materially from results or circumstances described in such forward looking statements. As provided for under the Private Securities Litigation Reform Act of 1995, Winland wishes to caution investors that the following important factors, among others, in some cases have affected and in the future could affect Winland’s actual results of operations and cause such results to differ materially from those anticipated in forward-looking statements made in this document and elsewhere by or on behalf of Winland. ● Winland derives a significant portion of its revenues from a limited number of distributors that are not subject to long-term contracts with Winland; ● Winland’s ability to compete successfully depends, in part, upon the price at which Winland is willing to sell a proposed product and the quality of its design; ● there is no assurance that Winland will be able to continue to obtain purchase orders from existing and new customers on financially advantageous terms, and the failure to do so could prevent it from achieving the growth it anticipates; ● Winland’s current customers may choose to delay or postpone purchases of products from Winland until the economy and their businesses stabilize and this may affect Winland’s operating results, financial condition and delay and lengthen sales cycles; ● an overall uncertainty in economic activity may also have a negative impact on Winland’s customer’s ability to pay for the products they purchase from Winland; ● Winland’s ability to increase revenues and profits is dependent upon its ability to retain valued existing customers and obtain new customers that fit its customer profile and ● Winland’s ability to execute its initiatives to increase sales and expand market share depends upon its ability to develop additional Proprietary Products and technologies and on the availability of sufficient financing, both equity and debt, to meet fixed and variable costs associated with such growth. In addition, see “Risk Factors” under Item1A, which includes a discussion of additional risk factors and a more complete discussion of some of the cautionary statements noted above. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK None. Table of Contents Page 11 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The following financial statements are at the pages set forth below: Report of Independent Registered Public Accounting Firm for Years Ended December 31, 2010 and 2009 13 Balance Sheets as of December 31, 2010 and 2009 14-15 Statements of Operations for Years Ended December 31, 2010 and 2009 16 Statements of Changes in Stockholders' Equity for Years Ended December 31, 2010 and 2009 17 Statements of Cash Flows for Years Ended December 31, 2010 and 2009 18 Notes to Financial Statements 19-30 Table of Contents Page 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders, Audit Committee and Board of Directors Winland Electronics, Inc. Mankato, Minnesota We have audited the accompanying balance sheets of Winland Electronics, Inc. as of December 31, 2010 and 2009, and the related statements of operations, changes in stockholders' equity and cash flows for the years then ended.These financial statements are the responsibility of the company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Winland Electronics, Inc. as of December 31, 2010 and 2009 and the results of its operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Baker Tilly Virchow Krause, LLP Minneapolis, Minnesota March 30, 2011 Table of Contents Page 13 Winland Electronics, Inc. Balance Sheets December 31, 2010 and 2009 (In Thousands) December 31, Assets Current Assets Cash and cash equivalents $ $
